ORDER

PER CURIAM.
Plaintiffs, Virgil Boswell and Vivian Boswell, appeal from the judgment of the trial court, entered pursuant to a jury verdict, in favor of defendant, Burlington Northern Railroad Company, in an action to recover damages for the partial flooding of their real estate. Plaintiffs’ brought the action under § 389.660, RSMo (1994) which required railroads to provide proper drainage through railroad rights-of-ways.
No error of law appears. A written opinion would have no precedential value. The judgment of the trial court is affirmed pursuant to Rule 84.16(b). Defendant’s motion to dismiss the appeal for plaintiffs’ failure to comply with Rule 84.04(h) is denied.